DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 11/02/2022. 
Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “In contrast, the outstanding Office action fails to point to any features in the Lee '020 reference that disclose or even remotely suggest the above cited limitations of amended claims 1, 15, and 20. In particular, while the Lee '020 reference may address a doped region 105 separating between some photoelectric elements (instead of the separator 103a/103b between other photoelectric elements), applicants respectfully note that the outstanding Office action fails to point to any features in the Lee '020 reference that disclose or suggest an entire region Page 10 of 13 
between photoelectric elements that consists essentially of the substrate 220 (or its material). For convenience, a relevant portion of FIG.7C of the Lee '020 reference (relied on in the outstanding Office action) is reproduced below.”
Examiner’s Response: Examiner respectfully disagrees. The claim language does not define what may be considered “an entire region”. While the amendments are seen to overcome Figure 7C of Lee, Figures 6A, 7B and 7D are seen to teach the limitations of the amendment since each figure has a region without the isolation structure between the photodiodes. For example, in Figure 7D, an entire region may be considered to be the region between photodiodes 110a and 110b, and above the second isolation structure 105 and below the second surface 100b. Therefore, the claim language is met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-4, 6-10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0104020 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an image sensor (Lee Fig. 1), comprising: 
a substrate (Lee, Figs. 6 and 7, semiconductor substrate 100, Paragraph 0077); 
a first element separation film inside the substrate, the first element separation film having a mesh shape (Lee, Figs. 5, 6 and 7, device separation layer 101, Paragraph 0082, The grid shape is considered a mesh shape.); 
pixel regions on the substrate defined by the first element separation film, the pixel regions including at least a first pixel region (Lee, Figs. 5, 6 and 7, The first pixel region is one of a green or blue pixel region (PG1, PG2 or PB), For example, the first pixel region is the PG1 pixel in the bottom left of Figure 5A and PG1 on the left of Figure 6.), Paragraph 0080) and a second pixel region (Lee, Figs. 5, 6 and 7, Paragraph 0080, The second pixel region a red pixel region (PR). For example, the second pixel region is the PR pixel right of the first pixel region.); and 
a second element separation film (Lee, Figs. 5, 6 and 7, first isolation structure 103 or third isolation structure 107 for a blue pixel.) inside the substrate, the second element separation film partitioning the first pixel region into sub-pixel regions (Lee, Figs. 5, 6 and 7, first isolation structure 103 or third isolation structure 107 for a blue pixel, Paragraph 0090), and the second element separation film not being in the second pixel region (Lee, Figs. 5, 6 and 7, First isolation structure 103 or third isolation structure 107 are not in the second pixel region.), 
wherein the first pixel region (Lee, Figs. 5, 6 and 7, The first pixel region is one of a green or blue pixel region (PG1, PG2 or PB).) includes: 
first photoelectric conversion elements (Lee, Figs. 5, 6 and 7, photoelectric conversion regions 110a and 110b, Paragraph 0090), a region between adjacent ones of the first photoelectric conversion elements including a portion of the second element separation film (Lee, Figs. 5, 6 and 7, first isolation structure 103 or third isolation structure 107 for a blue pixel are between the first photoelectric conversion elements.), and 
a first color filter on the first photoelectric conversion elements (Lee, Fig. 6 and 7, Color Filter 303G or 303B, Paragraph 0109), the first color filter being one of a white color filter, a green color filter (Lee, Fig. 6 and 7, Color Filter 303G, Paragraph 0109), and a blue color filter (Lee, Fig. 6 and 7, Color Filter 303B, Paragraph 0109), and 
wherein the second pixel region (Lee, Figs. 5, 6 and 7, Paragraph 0080, The second pixel region a red pixel region (PR)) includes: 
second photoelectric conversion elements (Lee, Figs. 5, 6 and 7, photoelectric conversion regions 110a and 110b, Paragraph 0090), an entire region between adjacent ones of the second photoelectric conversion elements consisting essentially of a portion of the substrate (Lee, Figs. 6 and 7(A, B and D), An entire region is considered to be a region between the photoelectric conversion regions containing only the substrate. For example, in Figure 7D, an entire region may be considered to be the region between photodiodes 110a and 110b, and above the second isolation structure 105 and below the second surface 100b.), and 
a second color filter (Lee, Fig. 6 and 7, Color Filter 303R, Paragraph 0109) on the second photoelectric conversion elements, the second color filter being one of a red color filter (Lee, Fig. 6 and 7, Color Filter 303R) and the white color filter, and the second color filter being different from the first color filter (Lee, Figs. 5, 6 and 7, The first color filter is green and the second color filter is red.).

Regarding claim 3, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein: 
the pixel regions further include a third pixel region (Lee, Figs. 5 and 6, The third pixel region is the Green PG1 pixel right of the second pixel region (PR).) defined by the first element separation film, the third pixel region including third photoelectric conversion elements (Lee, Figs. 5 and 6, photoelectric conversion regions 110a and 110b, Paragraph 0090), and a third color filter on the third photoelectric conversion elements (Lee, Fig. 6, Color Filter 303G, Paragraph 0109), 
the third pixel region is in contact with the second pixel region (Lee, Figs. 5 and 6, The third pixel region is in contact with the second pixel region.), and 
the third pixel region is not in contact with the first pixel region (Lee, Figs. 5 and 6, The third pixel region is not in contact with the first pixel region.).

Alternatively, regarding claim 3, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein: 
the pixel regions further include a third pixel region (Lee, Figs. 5 and 6, The third pixel region is the Green PG1 pixel right of the second pixel region (PR).) defined by the first element separation film, the third pixel region including third photoelectric conversion elements (Lee, Figs. 5 and 6, photoelectric conversion regions 110a and 110b, Paragraph 0090), and a third color filter on the third photoelectric conversion elements (Lee, Fig. 6, Color Filter 303G, Paragraph 0109), 
the third pixel region is in contact with the second pixel region (Lee, Figs. 5, The third pixel region is in contact with the second pixel region.), and 
the third pixel region is not in contact with the first pixel region (Lee, Fig. 5, The first pixel region may be a blue pixel. For example, the first pixel may be a blue pixel in the left column of Figure 5A. The second pixel may be the red pixel in the second column and bottom row of Figure 5A and the third pixel may be a green pixel in the third column and bottom row of Figure 5A.).

Regarding claim 4, Lee teaches the image sensor as claimed in claim 3 (see claim 3 analysis), wherein: 
the third color filter is one of the white color filter, the green color filter (Lee, Fig. 6, Color Filter 303G, Paragraph 0109), and the blue color filter, and 
the image sensor further comprises a third element separation film inside the substrate, the third element separation film partitioning the third pixel region into sub- pixel regions (Lee, Figs. 5 and 6, first isolation structure 103 of the third pixel region, Paragraph 0090).

Regarding claim 6, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein a length of a wavelength of light transmitted by the second color filter (Lee, Fig. 6, Color Filter 303R, Paragraph 0109) is larger than a length of a wavelength of light transmitted by the first color filter (Lee, Fig. 6, Color Filter 303G, Paragraph 0109, The wavelength of red light (~620 to 750nm) is larger than the wavelength of green light (~495-570nm).).

Regarding claim 7, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein the first pixel region and the second pixel region are adjacent to each other, the first element separation film being a boundary between the first pixel region and the second pixel region (Lee, Figs. 5 and 6, The first pixel region is one of a green pixel region (PG1 or PG2), For example, the first pixel region is the PG1 pixel in the bottom left of Figure 5A and PG1 on the left of Figure 6. The second pixel region a red pixel region (PR) adjacent to the first pixel region. For example, the second pixel region is the PR pixel right of the first pixel region.).

Regarding claim 8, Lee teaches the image sensor as claimed in claim 7 (see claim 7 analysis), wherein the second element separation film (Lee, Figs. 5 and 6, first isolation structure 103) is parallel to the first element separation film (Lee, Figs. 5 and 6, device separation layer 101) in a region between the first pixel region and the second pixel region (Lee, Figs. 5 and 6, The second element separation film is between the left edge of the first pixel region and the second pixel region.).

Regarding claim 9, Lee teaches the image sensor as claimed in claim 8 (see claim 8 analysis), wherein the second element separation film partitions the first pixel region into two sub-pixel regions (Lee, Figs. 5 and 6, first isolation structure 103, Paragraph 0090). 

Regarding claim 10, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein the substrate includes a first surface (Lee, Fig. 7D, first surface 100a, Paragraph 0077) and a second surface (Lee, Fig. 7D, second surface 100b, Paragraph 0077) opposite to the first surface, the first and second color filters being on the second surface (Lee, Fig. 7D), and the first element separation film penetrating the substrate and is exposed to each of the first surface and the second surface (Lee, Fig. 7D, Paragraph 0115, first insulating isolation layer 101a and 101b is exposed on both surfaces.).

Regarding claim 12, Lee teaches the image sensor as claimed in claim 10 (see claim 10 analysis), wherein the second element separation film penetrates the substrate and is exposed to the first surface and the second surface (Lee, Fig. 7D, First doped isolation layer 103a and 103b, is exposed to both surfaces.), an area of the second element separation film exposed to the first surface being greater than an area of the first element separation film exposed to the second surface (Lee, Fig. 5C, 7D, An area of the second element separation film exposed to the first surface may be interpreted as the entire area of the second element separation film exposed to the first surface. An area of the first element separation film exposed to the second surface may be interpreted as only a portion of the first element separation film exposed to the second surface, wherein the portion has an area less than the area of the second element separation film exposed to the first surface. For example, the area of first isolation structure 103 in Figure 5C may be interpreted as an area of the second element separation film. Only a portion of portion P2 (half or a quarter of one length of P2) is interpreted as an area of the first element separation film.).

Regarding claim 13, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein the first element separation film between the first pixel region and the second pixel region extends in a first direction (Lee, Figs. 5 and 6, device separation layer 101, Device separation layer 101 extends in a vertical direction.) and the second element separation film includes a first sub-element separation film that extends in the first direction (Lee, Figs. 5 and 6, first isolation structure 103, First isolation structure 103 (considered to be a first sub-element separation film) extends in the vertical direction.).

Alternatively, regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an image sensor (Lee Fig. 1), comprising: 
a substrate (Lee, Fig. 6, semiconductor substrate 100, Paragraph 0077); 
a first element separation film inside the substrate, the first element separation film having a mesh shape (Lee, Figs. 11A and 6, device separation layer 101, Paragraph 0082, The grid shape is considered a mesh shape.); 
pixel regions on the substrate defined by the first element separation film, the pixel regions including at least a first pixel region (Lee, Fig. 11A, The first pixel region is one of a Blue pixel region (PB)), Paragraph 0080) and a second pixel region (Lee, Fig. 11A, Paragraph 0080, The second pixel region a red pixel region (PR)); and 
a second element separation film (Lee, Fig. 11A, third isolation structure 107a and 107b, Paragraph 0132) inside the substrate, the second element separation film partitioning the first pixel region into sub-pixel regions (Lee, Fig. 11A, Paragraph 0132-0133), and the second element separation film not being in the second pixel region (Lee, Fig. 11A, Third isolation structure 107a and 107b are not in the second pixel region.), 
wherein the first pixel region (Lee, Figs. 5 and 6, The first pixel region is one of a blue pixel region (PB).) includes: 
first photoelectric conversion elements (Lee, Fig. 11A, photoelectric conversion regions 110a and 110b, Paragraph 0090), a region between adjacent ones of the first photoelectric conversion elements including a portion of the second element separation film (Lee, Figs. 11A, 6 and 7, first isolation structure 103 or third isolation structure 107 for a blue pixel are between the first photoelectric conversion elements.), and 
a first color filter on the first photoelectric conversion elements (Lee, Fig. 11A, Color Filter 303B, Paragraph 0109), the first color filter being one of a white color filter, a green color filter, and a blue color filter (Lee, Fig. 11A, Color Filter 303B, Paragraph 0109), and 
wherein the second pixel region (Lee, Fig. 11A, Paragraph 0080, The second pixel region a red pixel region (PR)) includes: 
second photoelectric conversion elements (Lee, Fig. 11A, photoelectric conversion regions 110a and 110b, Paragraph 0090), an entire region between adjacent ones of the second photoelectric conversion elements consisting essentially of a portion of the substrate (Lee, Figs. 6 and 7(A, B and D), An entire region is considered to be a region between the photoelectric conversion regions containing only the substrate. For example, in Figure 7D, an entire region may be considered to be the region between photodiodes 110a and 110b, and above the second isolation structure 105 and below the second surface 100b.), and 
a second color filter (Lee, Fig. 11A, Color Filter 303R, Paragraph 0109) on the second photoelectric conversion elements, the second color filter being one of a red color filter (Lee, Fig. 11A, Color Filter 303R) and the white color filter, and the second color filter being different from the first color filter (Lee, Figs. 5 and 6, The first color filter is blue and the second color filter is red.).

Alternatively, regarding claim 13, Lee teaches the image sensor as claimed in claim 1 (see alternative claim 1 analysis), wherein the first element separation film between the first pixel region and the second pixel region extends in a first direction (Lee, Fig. 11A, device separation layer 101, Device separation layer 101 extends in a vertical direction.), and the second element separation film includes a first sub-element separation film that extends in the first direction (Lee, Fig. 11A, third isolation structure 107b, Third isolation structure 107b extends in the vertical direction.).

Regarding claim 14, Lee teaches the image sensor as claimed in claim 13 (see alternative claim 13 analysis), wherein the second element separation film includes a second sub-element separation film extending in a second direction intersecting the first direction (Lee, Fig. 11A, third isolation structure 107a, Third isolation structure 107a extends in the horizontal direction.).

Regarding claim 15, Lee teaches an image sensor, comprising: 
a substrate (Lee, Fig. 6, semiconductor substrate 100, Paragraph 0077) including a first pixel region (Lee, Figs. 5, 6 and 11A, The first pixel region is one of a green pixel region (PG1 or PG2) in Figures 5 and 6. Alternatively, the first pixel region is a blue pixel region (PB) in Figure 11A) and a second pixel region (Lee, Figs. 5, 6 and 11A, Paragraph 0080, The second pixel region a red pixel region (PR).); 
first photoelectric conversion elements inside the substrate in the first pixel region (Lee, Figs. 5, 6 and 11A, photoelectric conversion regions 110a and 110b); 
second photoelectric conversion elements inside the substrate in the second pixel region (Lee, Figs. 5, 6 and 11A, photoelectric conversion regions 110a and 110b), an entire region between adjacent ones of the second photoelectric conversion elements consisting essentially of a same material as a material of the substrate (Lee, Figs. 6 and 7(A, B and D), An entire region is considered to be a region between the photoelectric conversion regions containing only the substrate. For example, in Figure 7D, an entire region may be considered to be the region between photodiodes 110a and 110b, and above the second isolation structure 105 and below the second surface 100b.); 
a boundary separation film at a boundary between the first pixel region and the second pixel region (Lee, Figs. 5, 6 and 11A, device separation layer 101, Paragraph 0082); 
a pattern film inside a portion of the substrate of the first pixel region, the pattern film not being in the second pixel region (Lee, Figs. 5 and 6, first isolation structure 103, Pattern film (first isolation structure 103) is in the first pixel region and not in the second pixel region. Fig. 11A, third isolation structure 107, Alternatively, Pattern film (third isolation structure 107) is in the first pixel region and not in the second pixel region.);
a first color filter (Lee, Fig. 5 and 6, Color Filter 303G, Fig. 11A, Color filter 303B) on the first pixel region of the substrate, the first color filter being one of a white color filter, a green color filter (Lee, Figs. 5 and 6, The first pixel region is one of a green pixel region (PG1 or PG2) in Figures 5 and 6.), and a blue color filter (Lee, Fig. 11A, Alternatively, the first pixel region is one of a blue pixel region (PB) in Figure 11A.); and 
a second color filter (Lee, Fig. 11A, Color Filter 303R, Paragraph 0109) on the second pixel region of the substrate, the second color filter being a red color filter (Lee, Fig. 11A, Color Filter 303R).

Regarding claim 17, Lee teaches the image sensor as claimed in claim 15 (see claim 15 analysis), wherein the boundary separation film extends in a first direction (Lee, Figs. 5, 6 and 11A, device separation layer 101, Device separation layer 101 extends in a vertical direction.), and the pattern film includes a first sub-pattern film that extend in the first direction (Lee, Figs. 5 and 6, first isolation structure 103, First isolation structure 103 (considered to be a first sub-element separation film) extends in the vertical direction. Fig. 11A, third isolation structure 107b, Alternatively, third isolation structure 107b extends in the vertical direction.).

Regarding claim 18, Lee teaches the image sensor as claimed in claim 17 (see claim 17 analysis), wherein the pattern film includes a second sub-pattern film that extend in a second direction intersecting the first direction (Lee, Fig. 11A, third isolation structure 107a, Third isolation structure 107a extends in the horizontal direction.).

Regarding claim 19, Lee teaches the image sensor as claimed in claim 15 (see claim 15 analysis), wherein the first photoelectric conversion elements include two first photoelectric conversion elements (Lee, Figs. 5, 6 and 11A, photoelectric conversion regions 110a and 110b), and the pattern film inside the substrate being between the two first photoelectric conversion elements (Lee, Figs. 5 and 6, first isolation structure 103, Alternatively, Fig. 11A, third isolation structure 107).

Regarding claim 20, Lee teaches an image sensing system (Lee, Fig. 12), comprising: 
an image sensor configured to output an image signal (Lee, Figs. 1 and 12, Image sensor 1100); and 
an image signal processor connected to the image sensor, the image signal processor being configured to receive and process the image signal (Lee, Fig. 12, Processor 1200, Paragraph 0135), 
wherein the image sensor includes a 
substrate (Lee, Fig. 6, semiconductor substrate 100, Paragraph 0077),
 a first element separation film inside the substrate and having a mesh shape (Lee, Figs. 5 and 6, device separation layer 101, Paragraph 0082, The grid shape is considered a mesh shape.), 
pixel regions defined by the first element separation film, the pixel regions including at least a first pixel region (Lee, Figs. 5 and 6, The first pixel region is one of a green pixel region (PG1 or PG2), For example, the first pixel region is the PG1 pixel in the bottom left of Figure 5A and PG1 on the left of Figure 6.), Paragraph 0080), a second pixel region (Lee, Figs. 5 and 6, Paragraph 0080, The second pixel region a red pixel region (PR) adjacent to the first pixel region. For example, the second pixel region is the PR pixel right of the first pixel region.), and a third pixel region (Lee, Figs. 5 and 6, The third pixel region is the Green PG1 pixel right of the second pixel region (PR).), 
a second element separation film (Lee, Figs. 5 and 6, first isolation structure 103 inside the first pixel region) inside the substrate, the second element separation film partitioning the first pixel region into sub-pixel regions (Lee, Figs. 5 and 6, first isolation structure 103, Paragraph 0090), and the second element separation film not being in the second pixel region (Lee, Figs. 5 and 6, First isolation structure 103 is not in the second pixel region.), and 
a third element separation film (Lee, Figs. 5 and 6, first isolation structure 103 inside the third pixel region) inside the substrate, the third element separation film partitioning the third pixel region into sub-pixel regions (Lee, Figs. 5 and 6, first isolation structure 103, Paragraph 0090), and the third element separation film not being in the second pixel region (Lee, Figs. 5 and 6, First isolation structure 103 is not in the second pixel region.), 
wherein: 
the second pixel region is adjacent to the first pixel region with the first element separation film as a boundary therebetween (Lee, Figs. 5 and 6, Second pixel region PR is adjacent to first pixel region PG1.), and the second pixel region is adjacent to the third pixel region with the first element separation film as a boundary therebetween (Lee, Figs. 5 and 6, Second pixel region PR is adjacent to third pixel region PG1.), 
the first pixel region includes first photoelectric conversion elements (Lee, Figs. 5 and 6, photoelectric conversion regions 110a and 110b, Paragraph 0090), and a first color filter on the first photoelectric conversion elements (Lee, Fig. 6, Color Filter 303G, Paragraph 0109) a region between adjacent ones of the first photoelectric conversion elements including a portion of the second element separation film (Lee, Figs. 5, 6 and 7, first isolation structure 103 or third isolation structure 107 for a blue pixel are between the first photoelectric conversion elements.), 
the second pixel region includes second photoelectric conversion elements (Lee, Figs. 5 and 6, photoelectric conversion regions 110a and 110b, Paragraph 0090), and a second color filter on the second photoelectric conversion elements (Lee, Fig. 6, Color Filter 303R, Paragraph 0109) an entire region between adjacent ones of the second photoelectric conversion elements consisting essentially of a portion of the substrate (Lee, Figs. 6 and 7(A, B and D), An entire region is considered to be a region between the photoelectric conversion regions containing only the substrate. For example, in Figure 7D, an entire region may be considered to be the region between photodiodes 110a and 110b, and above the second isolation structure 105 and below the second surface 100b.),
the third pixel region includes third photoelectric conversion elements (Lee, Figs. 5 and 6, photoelectric conversion regions 110a and 110b, Paragraph 0090), and a third color filter on the third photoelectric conversion elements (Lee, Fig. 6, Color Filter 303G, Paragraph 0109), and 
the second color filter is different from the first and third color filters (Lee, Figs. 5 and 6, The first and third color filters are green. The second color filter is red.), the first color filter being one of a white color filter, a green color filter (Lee, Fig. 6, Color Filter 303G, Paragraph 0109), and a blue color filter, the second color filter being one of a red color filter (Lee, Fig. 6, Color Filter 303R, Paragraph 0109) and the white color filter, and the third color filter being one of the white color filter, the green color filter (Lee, Fig. 6, Color Filter 303G, Paragraph 0109), and the blue color filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0104020 A1).

Regarding claim 2, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein the second color filter is the red color filter (Lee, Figs. 5 and 6, Paragraph 0080, The second pixel region a red pixel region (PR))
However, Lee does not teach the first color filter is the white color filter.
In further reference to Lee, Lee teaches a white color filter (Lee, Fig. 4B, Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the embodiment of Lee substituting a green color filter with a white color filter as seen in Figures 4A to 4B to allow light in visible wavelength range to pass therethrough (Lee, Paragraph 0071). That is, the first color filter is considered to be the white color filter.

Regarding claim 5, Lee teaches the image sensor as claimed in claim 3 (see alternative claim 3 analysis), wherein: the third color filter is the green color filter (Lee, Figs. 5 and 6, The third pixel region is the Green PG1 pixel right of the second pixel region (PR).), and the second element separation film is not placed in the third pixel region (Lee, Fig. 5, third isolation structure 107 is not in the third pixel.).
However, Lee does not teach wherein: the third color filter is one of the red color filter and the white color filter.
In further reference to Lee, Lee teaches a white color filter (Lee, Fig. 4B, Paragraph 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the embodiment of Lee substituting a green color filter with a white color filter as seen in Figures 4A to 4B to allow light in visible wavelength range to pass therethrough (Lee, Paragraph 0071). That is, the third color filter is considered to be the white color filter.

Claim(s) 10-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0104020 A1) in view of Lee (US 2018/0063456 A1).

Alternatively, regarding claim 10, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis), wherein the substrate includes a first surface (Lee, Fig. 6, first surface 100a, Paragraph 0077) and a second surface (Lee, Fig. 6, second surface 100b, Paragraph 0077) opposite to the first surface, the first and second color filters being on the second surface (Lee, Fig. 6).
However, Lee does not teach the first element separation film penetrating the substrate and is exposed to each of the first surface and the second surface.
In reference to Lee (US 2018/0063456 A1, hereafter referred as Lee2), Lee2 teaches wherein a substrate includes a first surface (Lee2, Fig. 18, second surface FS, Paragraph 0110) and a second surface (Lee2, Fig. 18, first surface BS, paragraph 0110) opposite to the first surface, first and second color filters being on the second surface (Lee2, Fig. 18, color filters 131 and 132, Paragraph 0122), and a first element separation film penetrating the substrate and is exposed to each of the first surface and the second surface (Lee2, Fig. 18, first isolator 122, Paragraph 0114).
These arts are analogous since they are both related to pixel isolation structures. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lee with the first isolator structure as seen in Lee2.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Lee with the first isolator structure as seen in Lee2 since it is a known alternative pixel isolation structure and would provide similar and expected results for limiting and/or preventing an electric crosstalk between the adjacent pixels by limiting and/or blocking a movement of the charges between the adjacent pixels, and may also limit and/or prevent an optical crosstalk (Lee2, Paragraph 0120).

Regarding claim 11, the combination of Lee and Lee2 teaches the image sensor as claimed in claim 10 (see claim 10 analysis), wherein the second element separation film is exposed to the second surface and is not exposed to the first surface (Lee, Fig. 6, First isolation structure 103 is exposed to the second surface and not exposed to the first surface.).

Regarding claim 21, Lee teaches the image sensor as claimed in claim 1 (see claim 1 analysis). However, Lee does not teach wherein the entire region between adjacent ones of the second photoelectric conversion elements includes an entire thickness of the substrate in a vertical direction between first and second surfaces of the substrate.
In reference to Lee2, Lee2 teaches an entire region between adjacent ones of second photoelectric conversion elements consisting essentially of a portion of the substrate (Lee2, Fig. 21, PX2, Paragraph 0156-0159);
wherein the entire region between adjacent ones of the second photoelectric conversion elements includes an entire thickness of the substrate in a vertical direction between first and second surfaces (Lee2, Fig. 21, first surface BS and a second surface FS, Paragraph 0110) of the substrate (Lee2, Fig. 21, PX2, Paragraph 0156-0159).
These arts are analogous since they are both related to pixel isolation structures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the teaching of shifting the pixel isolator for peripheral pixels as seen in Lee2 to reduce and/or minimize a difference in the quantity of light incident into the first and second photoelectric conversion elements and to decrease a defect of the image, the phase difference, and the autofocusing information obtained from the autofocusing pixel or the normal pixel positioned around the pixel array unit (Lee2, Paragraph 0159).



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0104020 A1) in view of Ogawa (US 2019/0252425 A1).

Regarding claim 12, Lee teaches the image sensor as claimed in claim 10 (see claim 10 analysis), wherein the second element separation film penetrates the substrate and is exposed to the first surface and the second surface (Lee, Figs. 7D, first insulating isolation layer 103a and 103b, Paragraph 0115).
However, Lee does not teach an area of the second element separation film exposed to the first surface being greater than an area of the first element separation film exposed to the second surface.
In reference to Ogawa, Ogawa teaches wherein a second element separation film (Ogawa, Fig. 5A, fourth isolation portion 4 and semiconductor region 400, Paragraph 0049 and 0053) penetrates a substrate (Ogawa, Fig. 5A, semiconductor layer 100) and is exposed to a first surface (Ogawa, Fig. 5A, first plane P1) and a second surface (Ogawa, Fig. 5A, second plane P2), and an area of the second element separation film exposed to the first surface (Ogawa, Fig. 5A, width W5, Paragraph 0053) being greater than an area of a first element separation film (Ogawa, Fig. 5A, Elements 300, 301 and 302) exposed to the second surface (Ogawa, Fig. 5A, width W3, Paragraph 0030).
These arts are analogous since they are both related to pixel isolation structures. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lee explicit teachings of the areas/widths of the element separation films as seen in Ogawa.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Lee explicit teachings of the areas/widths of the element separation films as seen in Ogawa since it is a known width for pixel isolation structures and would provide similar and expected results for enhancing sensitivity while maintaining isolation performance (Ogawa, Paragraph 0053) and reduce mixing of electric charges (Ogawa, Paragraph 0054).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698      


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698